     Case 2:21-cr-00036-JFW Document 22 Filed 09/01/21 Page 1 of 22 Page ID #:147



1    TRACY L. WILKISON
     Acting United States Attorney
2    SCOTT M. GARRINGER
     Assistant United States Attorney
3    Chief, Criminal Division
     CATHARINE A. RICHMOND (Cal. Bar No. 301184)
4    Assistant United States Attorney
     Violent & Organized Crime Section
5         1300 United States Courthouse
          312 North Spring Street
6         Los Angeles, California 90012
          Telephone: (213) 894-7162
7         Facsimile: (213) 894-0141
          E-mail:    catharine.richmond@usdoj.gov
8
     Attorneys for Plaintiff
9    UNITED STATES OF AMERICA
10                           UNITED STATES DISTRICT COURT

11                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

12   UNITED STATES OF AMERICA,                No. CR 21-36-JFW

13              Plaintiff,                    PLEA AGREEMENT FOR DEFENDANT
                                              GARY MICHAEL MACFARLANE
14                   v.

15   GARY MICHAEL MACFARLANE,

16              Defendant.

17

18        1.    This constitutes the plea agreement between GARY MICHAEL
19   MACFARLANE (“defendant”) and the United States Attorney’s Office for
20   the Central District of California (the “USAO”) in the above-
21   captioned case.      This agreement is limited to the USAO and cannot
22   bind any other federal, state, local, or foreign prosecuting,
23   enforcement, administrative, or regulatory authorities.
24                              DEFENDANT’S OBLIGATIONS
25        2.    Defendant agrees to:
26              a.    At the earliest opportunity requested by the USAO and
27   provided by the Court, appear and plead guilty to Count One of the
28   Indictment in United States v. GARY MICHAEL MACFARLANE, CR No. 21-36-
     Case 2:21-cr-00036-JFW Document 22 Filed 09/01/21 Page 2 of 22 Page ID #:148



1    JFW, which charges defendant with Attempted Enticement of a Minor to

2    Engage in Criminal Sexual Activity in violation of 18 U.S.C.

3    § 2422(b).

4               b.    Not contest facts agreed to in this agreement.

5               c.    Abide by all agreements regarding sentencing contained

6    in this agreement.

7               d.    Appear for all court appearances, surrender as ordered

8    for service of sentence, obey all conditions of any bond, and obey

9    any other ongoing court order in this matter.
10              e.    Not commit any crime; however, offenses that would be

11   excluded for sentencing purposes under United States Sentencing

12   Guidelines (“U.S.S.G.” or “Sentencing Guidelines”) § 4A1.2(c) are not

13   within the scope of this agreement.

14              f.    Be truthful at all times with the United States

15   Probation and Pretrial Services Office and the Court.

16              g.    Pay the applicable special assessment at or before the

17   time of sentencing unless defendant has demonstrated a lack of

18   ability to pay such assessments.
19              h.    At or before the time of sentencing, make a

20   prejudgment payment by delivering a certified check or money order to

21   the Fiscal Clerk of the Court in an amount to be determined to

22   satisfy defendant’s anticipated criminal debt.

23              i.    Defendant agrees that any and all criminal debt

24   ordered by the Court will be due in full and immediately.            The

25   government is not precluded from pursuing, in excess of any payment

26   schedule set by the Court, any and all available remedies by which to

27   satisfy defendant’s payment of the full financial obligation,

28   including referral to the Treasury Offset Program.

                                           2
     Case 2:21-cr-00036-JFW Document 22 Filed 09/01/21 Page 3 of 22 Page ID #:149



1                 j.   Complete the Financial Disclosure Statement on a form

2    provided by the USAO and, within 30 days of defendant’s entry of a

3    guilty plea, deliver the signed and dated statement, along with all

4    of the documents requested therein, to the USAO by either email at

5    usacac.FinLit@usdoj.gov (preferred) or mail to the USAO Financial

6    Litigation Section at 300 North Los Angeles Street, Suite 7516, Los

7    Angeles, CA 90012.     Defendant agrees that defendant’s ability to pay

8    criminal debt shall be assessed based on the completed Financial

9    Disclosure Statement and all required supporting documents, as well
10   as other relevant information relating to ability to pay.

11                k.   Authorize the USAO to obtain a credit report upon

12   returning a signed copy of this plea agreement.

13                l.   Consent to the USAO inspecting and copying all of

14   defendant’s financial documents and financial information held by the

15   United States Probation and Pretrial Services Office.

16                m.   Agree to and not oppose the imposition of the

17   following conditions of probation or supervised release:

18                     i.   Defendant shall register as a sex offender, and
19   keep the registration current, in each jurisdiction where defendant

20   resides, where defendant is an employee, and where defendant is a

21   student, to the extent the registration procedures have been

22   established in each jurisdiction.         When registering for the first

23   time, defendant shall also register in the jurisdiction in which the

24   conviction occurred if different from defendant’s jurisdiction of

25   residence.    Defendant shall provide proof of registration to the

26   Probation Officer within three days of defendant’s placement on

27   probation/release from imprisonment.

28

                                           3
     Case 2:21-cr-00036-JFW Document 22 Filed 09/01/21 Page 4 of 22 Page ID #:150



1                     ii.   Defendant shall participate in a psychological

2    counseling and/or psychiatric treatment and/or a sex offender

3    treatment program, which may include inpatient treatment upon order

4    of the Court, as approved and directed by the Probation Officer.

5    Defendant shall abide by all rules, requirements, and conditions of

6    such program, including submission to risk assessment evaluations and

7    physiological testing, such as polygraph and Abel testing, but the

8    defendant retains the right to invoke the Fifth Amendment.            The

9    Probation Officer shall disclose the presentence report and/or any
10   previous mental health evaluations or reports to the treatment

11   provider.

12                    iii. As directed by the Probation Officer, defendant

13   shall pay all or part of the costs of treating defendant’s

14   psychological/psychiatric disorder to the aftercare contractor during

15   the period of community supervision, pursuant to 18 U.S.C. § 3672

16   unless defendant is found to be indigent by the Court.           Defendant

17   shall provide payment and proof of payment as directed by the

18   Probation Officer.
19                    iv.   Defendant shall not view or possess any

20   materials, including pictures, photographs, books, writings,

21   drawings, videos, or video games, depicting and/or describing child

22   pornography, as defined in 18 U.S.C. §2256(8), or sexually explicit

23   conduct depicting minors, as defined at 18 U.S.C. §2256(2). Defendant

24   shall not possess or view any materials such as videos, magazines,

25   photographs, computer images or other matter that depicts “actual

26   sexually explicit conduct” involving adults as defined by

27   18 U.S.C. § 2257(h)(1).      This condition does not prohibit defendant

28   from possessing materials solely because they are necessary to, and

                                           4
     Case 2:21-cr-00036-JFW Document 22 Filed 09/01/21 Page 5 of 22 Page ID #:151



1    used for, a collateral attack, nor does it prohibit defendant from

2    possessing materials prepared and used for the purposes of

3    defendant’s Court-mandated sex offender treatment when defendant’s

4    treatment provider or the probation officer has approved of

5    defendant’s possession of the materials in advance.

6                     v.    Defendant shall not associate or have verbal,

7    written, telephonic, or electronic communication with any person

8    under the age of 18, except: (a) in the presence of the parent or

9    legal guardian of said minor; and (b) on the condition that defendant
10   notifies said parent or legal guardian of defendant’s conviction in

11   the instant offense/prior offense.        This provision does not encompass

12   persons under the age of 18, such as waiters, cashiers, ticket

13   vendors, etc., with whom defendant must interact in order to obtain

14   ordinary and usual commercial services.

15                    vi.   Defendant shall not frequent, or loiter, within

16   100 feet of school yards, parks, public swimming pools, playgrounds,

17   youth centers, video arcade facilities, or other places primarily

18   used by persons under the age of 18.
19                    vii. Defendant shall not affiliate with, own, control,

20   volunteer or be employed in any capacity by a business or

21   organization that causes defendant to regularly contact persons under

22   the age of 18.

23                    viii.       Defendant shall not affiliate with, own,

24   control, or be employed in any capacity by a business whose principal

25   product is the production or selling of materials depicting or

26   describing “sexually explicit conduct,” as defined at

27   18 U.S.C. § 2256(2).

28

                                           5
     Case 2:21-cr-00036-JFW Document 22 Filed 09/01/21 Page 6 of 22 Page ID #:152



1                     ix.    Defendant shall not own, use or have access to

2    the services of any commercial mail-receiving agency, nor shall

3    defendant open or maintain a post office box, without the prior

4    written approval of the Probation Officer.

5                     x.     Defendant’s employment shall be approved by the

6    Probation Officer, and any change in employment must be pre-approved

7    by the Probation Officer.      Defendant shall submit the name and

8    address of the proposed employer to the Probation Officer at least

9    ten days prior to any scheduled change.
10                    xi.    Defendant shall not reside within direct view of

11   school yards, parks, public swimming pools, playgrounds, youth

12   centers, video arcade facilities, or other places primarily used by

13   persons under the age of 18.       Defendant’s residence shall be approved

14   by the Probation Officer, and any change in residence must be pre-

15   approved by the Probation Officer.        Defendant shall submit the

16   address of the proposed residence to the Probation Officer at least

17   ten days prior to any scheduled move.

18                    xii.    Defendant shall submit defendant’s person, and
19   any property, house, residence, vehicle, papers, computer, other

20   electronic communication or data storage devices or media, and

21   effects to search at any time, with or without warrant, by any law

22   enforcement or Probation Officer with reasonable suspicion concerning

23   a violation of a condition of probation/supervised release or

24   unlawful conduct by defendant, and by any Probation Officer in the

25   lawful discharge of the officer’s supervision function.

26                    xiii.       Defendant shall possess and use only those

27   computers and computer-related devices, screen user names, passwords,

28   email accounts, and internet service providers (“ISPs”) that have

                                           6
     Case 2:21-cr-00036-JFW Document 22 Filed 09/01/21 Page 7 of 22 Page ID #:153



1    been disclosed to the Probation Officer upon commencement of

2    supervision.    Any changes or additions are to be disclosed to the

3    Probation Officer prior to defendant’s first use.          Computers and

4    computer-related devices include personal computers, personal data

5    assistants (“PDAs”), internet appliances, electronic games, cellular

6    telephones, and digital storage media, as well as their peripheral

7    equipment, that can access, or can be modified to access, the

8    internet, electronic bulletin boards, and other computers.

9                     xiv. All computers, computer-related devices, and
10   their peripheral equipment, used by defendant shall be subject to

11   search and seizure.     This shall not apply to items used at the

12   employment’s site that are maintained and monitored by the employer.

13                    xv.   Defendant shall comply with the rules and

14   regulations of the Computer Monitoring Program.          Defendant shall pay

15   the cost of the Computer Monitoring Program, in an amount not to

16   exceed $32 per month per device connected to the internet.

17                              THE USAO’S OBLIGATIONS

18        3.    The USAO agrees to:
19              a.    Not contest facts agreed to in this agreement.

20              b.    Abide by all agreements regarding sentencing contained

21   in this agreement.

22              c.    At the time of sentencing, move to dismiss the

23   remaining counts of the indictment as against defendant.           Defendant

24   agrees, however, that at the time of sentencing the Court may

25   consider any dismissed charges in determining the applicable

26   Sentencing Guidelines range, the propriety and extent of any

27   departure from that range, and the sentence to be imposed.

28

                                           7
     Case 2:21-cr-00036-JFW Document 22 Filed 09/01/21 Page 8 of 22 Page ID #:154



1                 d.   At the time of sentencing, provided that defendant

2    demonstrates an acceptance of responsibility for the offense up to

3    and including the time of sentencing, recommend a two-level reduction

4    in the applicable Sentencing Guidelines offense level, pursuant to

5    U.S.S.G. § 3E1.1, and recommend and, if necessary, move for an

6    additional one-level reduction if available under that section.

7                                NATURE OF THE OFFENSE

8            4.   Defendant understands that for defendant to be guilty of

9    the crime charged in Count One, that is, Attempted Enticement of a
10   Minor to Engage in Criminal Sexual Activity, in violation of 18

11   U.S.C. § 2422(b), the following must be true:

12                a.   Defendant used a means of interstate commerce,

13   including the Internet;

14                b.   Defendant knowingly attempted to persuade, induce,

15   entice, or coerce a minor to engage in sexual activity for which any

16   person could be charged with a criminal offense, namely Lewd and

17   Lascivious Acts with a Minor Child Under 14 Years, in violation of

18   California Penal Code Section 288(a); and
19                c.   Defendant did something that was a substantial step

20   toward committing that offense.

21                            PENALTIES AND RESTITUTION

22           5.   Defendant understands that the statutory maximum sentence

23   that the Court can impose for a violation of 18 U.S.C. § 2422(b), is:

24   life imprisonment; a lifetime period of supervised release; a fine of

25   $250,000 or twice the gross gain or gross loss resulting from the

26   offense, whichever is greatest; and a mandatory special assessment of

27   $100.

28

                                           8
     Case 2:21-cr-00036-JFW Document 22 Filed 09/01/21 Page 9 of 22 Page ID #:155



1         6.    Defendant understands that the statutory mandatory minimum

2    sentence that the Court must impose for a violation of 18 U.S.C.

3    § 2422(b), as charged in Count One of the Indictment, is a 10-year

4    term of imprisonment and a 5-year period of supervised release.

5         7.    Defendant understands that defendant will be required to

6    pay full restitution to the victim(s) of the offense to which

7    defendant is pleading guilty.       Defendant agrees that, in return for

8    the USAO’s compliance with its obligations under this agreement, the

9    Court may order restitution to persons other than the victim(s) of
10   the offense to which defendant is pleading guilty and in amounts

11   greater than those alleged in the count to which defendant is

12   pleading guilty.    In particular, defendant agrees that the Court may

13   order restitution to any victim of any of the following for any

14   losses suffered by that victim as a result: (a) any relevant conduct,

15   as defined in U.S.S.G. § 1B1.3, in connection with the offense to

16   which defendant is pleading guilty and (b) any counts dismissed

17   pursuant to this agreement as well as all relevant conduct, as

18   defined in U.S.S.G. § 1B1.3, in connection with those counts.            The
19   parties currently believe that defendant will owe restitution to some

20   victims, but do not yet agree on what that amount is.

21        8.    Defendant understands that, pursuant to the Justice for

22   Victims of Trafficking Act of 2015, the Court shall impose an

23   additional $5,000 special assessment if the Court concludes that

24   defendant is a non-indigent person, to be paid after defendant’s

25   other financial obligations have been satisfied.

26        9.    Defendant understands that supervised release is a period

27   of time following imprisonment during which defendant will be subject

28   to various restrictions and requirements.         Defendant understands that

                                           9
     Case 2:21-cr-00036-JFW Document 22 Filed 09/01/21 Page 10 of 22 Page ID #:156



1    if defendant violates one or more of the conditions of any supervised

2    release imposed, defendant may be returned to prison for all or part

3    of the term of supervised release authorized by statute for the

4    offense that resulted in the term of supervised release.

5            10.   Defendant understands that, by pleading guilty, defendant

6    may be giving up valuable government benefits and valuable civic

7    rights, such as the right to vote, the right to possess a firearm,

8    the right to hold office, and the right to serve on a jury. Defendant

9    understands that he is pleading guilty to a felony and that it is a
10   federal crime for a convicted felon to possess a firearm or

11   ammunition.     Defendant understands that the conviction in this case

12   may also subject defendant to various other collateral consequences,

13   including but not limited to revocation of probation, parole, or

14   supervised release in another case and suspension or revocation of a

15   professional license.      Defendant understands that unanticipated

16   collateral consequences will not serve as grounds to withdraw

17   defendant’s guilty plea.

18           11.   Defendant understands that, if defendant is not a United
19   States citizen, the felony conviction in this case may subject

20   defendant to: removal, also known as deportation, which may, under

21   some circumstances, be mandatory; denial of citizenship; and denial

22   of admission to the United States in the future.           The Court cannot,

23   and defendant’s attorney also may not be able to, advise defendant

24   fully regarding the immigration consequences of the felony conviction

25   in this case.     Defendant understands that unexpected immigration

26   consequences will not serve as grounds to withdraw defendant’s guilty

27   plea.

28

                                           10
     Case 2:21-cr-00036-JFW Document 22 Filed 09/01/21 Page 11 of 22 Page ID #:157



1                                     FACTUAL BASIS

2          12.   Defendant admits that defendant is, in fact, guilty of the

3    offense to which defendant is agreeing to plead guilty.            Defendant

4    and the USAO agree to the statement of facts provided below and agree

5    that this statement of facts is sufficient to support a plea of

6    guilty to the charge described in this agreement and to establish the

7    Sentencing Guidelines factors set forth in paragraph 14 below but is

8    not meant to be a complete recitation of all facts relevant to the

9    underlying criminal conduct or all facts known to either party that
10   relate to that conduct.

11         Starting on or about November 29, 2020, defendant, using the

12   Internet, contacted who he thought was a man who shared a sexual

13   interest in children.      Defendant disclosed to this man his interest

14   in attending a “littles fuck party,” i.e., an event where adults

15   engaged in sexual conduct with children.         Between about and including

16   December 3-11, 2020, defendant arranged with the man for defendant to

17   engage in such criminal sexual conduct with the man’s girlfriend’s

18   eight-year-old daughter.      Defendant specified the sexual conduct he
19   intended to engage in included, but was not limited to: “I can’t wait

20   til we rip that dress from her and bare her nude body to a bunch of

21   depraved adults . . . And I definitely can’t wait til we fuck her for

22   hours on end in every hole multiple times . . . Filing her so full of

23   cum she would be pregnant for years if you [sic] could have kids

24   already.”    This conduct would be chargeable under California Penal

25   Code Section 288(a).

26         In furtherance of engaging in this sexual conduct, defendant

27   bought plane tickets for the girl and her mother; booked a hotel room

28

                                           11
     Case 2:21-cr-00036-JFW Document 22 Filed 09/01/21 Page 12 of 22 Page ID #:158



1    for the encounter; and arrived at an agreed-upon hotel with lingerie,

2    condoms, and presents for the girl.

3          In addition, on November 29, 2020, defendant distributed child

4    pornography, via the Internet, to another individual, including a

5    file depicting a prepubescent girl orally copulating an adult penis.

6    On January 18, 2021, defendant possessed a TCL A508DL TracFone

7    cellphone with the IMEI number 015592000245695 that contained at

8    least one file of child pornography, including a video entitled video

9    titled 1_5165658691336143201.mp4.
10                                 SENTENCING FACTORS

11         13.   Defendant understands that in determining defendant’s

12   sentence the Court is required to calculate the applicable Sentencing

13   Guidelines range and to consider that range, possible departures

14   under the Sentencing Guidelines, and the other sentencing factors set

15   forth in 18 U.S.C. § 3553(a).       Defendant understands that the

16   Sentencing Guidelines are advisory only, that defendant cannot have

17   any expectation of receiving a sentence within the calculated

18   Sentencing Guidelines range, and that after considering the
19   Sentencing Guidelines and the other § 3553(a) factors, the Court will

20   be free to exercise its discretion to impose any sentence it finds

21   appropriate between the mandatory minimum set by statute for the

22   crime of conviction.

23         14.   Defendant and the USAO agree to the following applicable

24   Sentencing Guidelines factors:

25      Base Offense Level:                     28       U.S.S.G. § 2G1.3(a)(3)

26      Use of a Computer                       +2       U.S.S.G. § 2G1.3(b)(3)

27

28

                                           12
     Case 2:21-cr-00036-JFW Document 22 Filed 09/01/21 Page 13 of 22 Page ID #:159



1    Defendant and the USAO reserve the right to argue that additional

2    specific offense characteristics, adjustments, and departures under

3    the Sentencing Guidelines are appropriate.

4          15.   Defendant understands that there is no agreement as to

5    defendant’s criminal history or criminal history category.

6          16.   Defendant and the USAO reserve the right to argue for a

7    sentence outside the sentencing range established by the Sentencing

8    Guidelines based on the factors set forth in 18 U.S.C. § 3553(a)(1),

9    (a)(2), (a)(3), (a)(6), and (a)(7).
10                         WAIVER OF CONSTITUTIONAL RIGHTS

11         17.   Defendant understands that by pleading guilty, defendant

12   gives up the following rights:

13               a.    The right to persist in a plea of not guilty.

14               b.    The right to a speedy and public trial by jury.

15               c.    The right to be represented by counsel –- and if

16   necessary have the Court appoint counsel -- at trial.           Defendant

17   understands, however, that, defendant retains the right to be

18   represented by counsel –- and if necessary have the Court appoint
19   counsel –- at every other stage of the proceeding.

20               d.    The right to be presumed innocent and to have the

21   burden of proof placed on the government to prove defendant guilty

22   beyond a reasonable doubt.

23               e.    The right to confront and cross-examine witnesses

24   against defendant.

25               f.    The right to testify and to present evidence in

26   opposition to the charges, including the right to compel the

27   attendance of witnesses to testify.

28

                                           13
     Case 2:21-cr-00036-JFW Document 22 Filed 09/01/21 Page 14 of 22 Page ID #:160



1                g.    The right not to be compelled to testify, and, if

2    defendant chose not to testify or present evidence, to have that

3    choice not be used against defendant.

4                h.    Any and all rights to pursue any affirmative defenses,

5    Fourth Amendment or Fifth Amendment claims, and other pretrial

6    motions that have been filed or could be filed.

7                          WAIVER OF RETURN OF DIGITAL DATA

8          18.   Understanding that the government has in its possession

9    digital devices and/or digital media seized from defendant, defendant
10   waives any right to the return of digital data contained on those

11   digital devices and/or digital media and agrees that if any of these

12   digital devices and/or digital media are returned to defendant, the

13   government may delete all digital data from those digital devices

14   and/or digital media before they are returned to defendant.

15

16                          WAIVER OF APPEAL OF CONVICTION

17         19.   Defendant understands that, with the exception of an appeal

18   based on a claim that defendant’s guilty plea was involuntary, by
19   pleading guilty defendant is waiving and giving up any right to

20   appeal defendant’s conviction on the offense to which defendant is

21   pleading guilty.     Defendant understands that this waiver includes,

22   but is not limited to, arguments that the statute to which defendant

23   is pleading guilty is unconstitutional, and any and all claims that

24   the statement of facts provided herein is insufficient to support

25   defendant’s plea of guilty.

26                    LIMITED MUTUAL WAIVER OF APPEAL OF SENTENCE

27         20.   Defendant agrees that, provided the Court imposes a term of

28   imprisonment subject to the mandatory minimum sentence and within or

                                           14
     Case 2:21-cr-00036-JFW Document 22 Filed 09/01/21 Page 15 of 22 Page ID #:161



1    below the range corresponding to an offense level of 27 and the

2    criminal history category calculated by the Court, defendant gives up

3    the right to appeal all of the following: (a) the procedures and

4    calculations used to determine and impose any portion of the

5    sentence; (b) the term of imprisonment imposed by the Court; (c) the

6    fine imposed by the Court, provided it is within the statutory

7    maximum; (d) to the extent permitted by law, the constitutionality or

8    legality of defendant’s sentence, provided it is within the statutory

9    maximum; (e) the term of probation or supervised release imposed by
10   the Court, provided it is within the statutory maximum; (f) any of

11   the following conditions of probation or supervised release imposed

12   by the Court: the conditions set forth in Second Amended General

13   Order 20-04 of this Court; the drug testing conditions mandated by 18

14   U.S.C. §§ 3563(a)(5) and 3583(d); and the alcohol and drug use

15   conditions authorized by 18 U.S.C. § 3563(b)(7); and the conditions

16   of surrender of digital data agreed to by defendant in paragraph 18

17   above; and any conditions of supervised release agreed to by

18   defendant in paragraph 2 above.
19         21.   Defendant also gives up any right to bring a post-

20   conviction collateral attack on the conviction or sentence, except a

21   post-conviction collateral attack based on a claim of ineffective

22   assistance of counsel, a claim of newly discovered evidence, or an

23   explicitly retroactive change in the applicable Sentencing

24   Guidelines, sentencing statutes, or statutes of conviction.

25   Defendant understands that this waiver includes, but is not limited

26   to, arguments that the statute to which defendant is pleading guilty

27   is unconstitutional, and any and all claims that the statement of

28

                                           15
     Case 2:21-cr-00036-JFW Document 22 Filed 09/01/21 Page 16 of 22 Page ID #:162



1    facts provided herein is insufficient to support defendant’s plea of

2    guilty.

3          22.    The USAO agrees that, provided (a) all portions of the

4    sentence are at or above the statutory minimum specified above and

5    the Court imposes a term of imprisonment within or above the range

6    corresponding to an offense level of 27 and the criminal history

7    category calculated by the Court, the USAO gives up its right to

8    appeal any portion of the sentence.

9                        RESULT OF WITHDRAWAL OF GUILTY PLEA
10         23.    Defendant agrees that if, after entering a guilty plea

11   pursuant to this agreement, defendant seeks to withdraw and succeeds

12   in withdrawing defendant’s guilty plea on any basis other than a

13   claim and finding that entry into this plea agreement was

14   involuntary, then (a) the USAO will be relieved of all of its

15   obligations under this agreement; and (b) should the USAO choose to

16   pursue any charge that was either dismissed or not filed as a result

17   of this agreement, then (i) any applicable statute of limitations

18   will be tolled between the date of defendant’s signing of this
19   agreement and the filing commencing any such action; and

20   (ii) defendant waives and gives up all defenses based on the statute

21   of limitations, any claim of pre-indictment delay, or any speedy

22   trial claim with respect to any such action, except to the extent

23   that such defenses existed as of the date of defendant’s signing this

24   agreement.

25                    RESULT OF VACATUR, REVERSAL OR SET-ASIDE

26         24.    Defendant agrees that if the count of conviction is

27   vacated, reversed, or set aside, both the USAO and defendant will be

28   released from all their obligations under this agreement.

                                           16
     Case 2:21-cr-00036-JFW Document 22 Filed 09/01/21 Page 17 of 22 Page ID #:163



1                             EFFECTIVE DATE OF AGREEMENT

2            25.   This agreement is effective upon signature and execution of

3    all required certifications by defendant, defendant’s counsel, and an

4    Assistant United States Attorney.

5                                  BREACH OF AGREEMENT

6            26.   Defendant agrees that if defendant, at any time after the

7    signature of this agreement and execution of all required

8    certifications by defendant, defendant’s counsel, and an Assistant

9    United States Attorney, knowingly violates or fails to perform any of
10   defendant’s obligations under this agreement (“a breach”), the USAO

11   may declare this agreement breached.        All of defendant’s obligations

12   are material, a single breach of this agreement is sufficient for the

13   USAO to declare a breach, and defendant shall not be deemed to have

14   cured a breach without the express agreement of the USAO in writing.

15   If the USAO declares this agreement breached, and the Court finds

16   such a breach to have occurred, then: (a) if defendant has previously

17   entered a guilty plea pursuant to this agreement, defendant will not

18   be able to withdraw the guilty plea, and (b) the USAO will be
19   relieved of all its obligations under this agreement.

20           27.   Following the Court’s finding of a knowing breach of this

21   agreement by defendant, should the USAO choose to pursue any charge

22   that was either dismissed or not filed as a result of this agreement,

23   then:

24                 a.   Defendant agrees that any applicable statute of

25   limitations is tolled between the date of defendant’s signing of this

26   agreement and the filing commencing any such action.

27                 b.   Defendant waives and gives up all defenses based on

28   the statute of limitations, any claim of pre-indictment delay, or any

                                           17
     Case 2:21-cr-00036-JFW Document 22 Filed 09/01/21 Page 18 of 22 Page ID #:164



1    speedy trial claim with respect to any such action, except to the

2    extent that such defenses existed as of the date of defendant’s

3    signing this agreement.

4                c.    Defendant agrees that: (i) any statements made by

5    defendant, under oath, at the guilty plea hearing (if such a hearing

6    occurred prior to the breach); (ii) the agreed to factual basis

7    statement in this agreement; and (iii) any evidence derived from such

8    statements, shall be admissible against defendant in any such action

9    against defendant, and defendant waives and gives up any claim under
10   the United States Constitution, any statute, Rule 410 of the Federal

11   Rules of Evidence, Rule 11(f) of the Federal Rules of Criminal

12   Procedure, or any other federal rule, that the statements or any

13   evidence derived from the statements should be suppressed or are

14   inadmissible.

15           COURT AND UNITED STATES PROBATION AND PRETRIAL SERVICES

16                                 OFFICE NOT PARTIES

17         28.   Defendant understands that the Court and the United States

18   Probation and Pretrial Services Office are not parties to this
19   agreement and need not accept any of the USAO’s sentencing

20   recommendations or the parties’ agreements to facts or sentencing

21   factors.

22         29.   Defendant understands that both defendant and the USAO are

23   free to: (a) supplement the facts by supplying relevant information

24   to the United States Probation and Pretrial Services Office and the

25   Court, (b) correct any and all factual misstatements relating to the

26   Court’s Sentencing Guidelines calculations and determination of

27   sentence, and (c) argue on appeal and collateral review that the

28   Court’s Sentencing Guidelines calculations and the sentence it

                                           18
     Case 2:21-cr-00036-JFW Document 22 Filed 09/01/21 Page 19 of 22 Page ID #:165



1    chooses to impose are not error, although each party agrees to

2    maintain its view that the calculations in paragraph 14 are

3    consistent with the facts of this case.         While this paragraph permits

4    both the USAO and defendant to submit full and complete factual

5    information to the United States Probation and Pretrial Services

6    Office and the Court, even if that factual information may be viewed

7    as inconsistent with the facts agreed to in this agreement, this

8    paragraph does not affect defendant’s and the USAO’s obligations not

9    to contest the facts agreed to in this agreement.
10         30.   Defendant understands that even if the Court ignores any

11   sentencing recommendation, finds facts or reaches conclusions

12   different from those agreed to, and/or imposes any sentence up to the

13   maximum established by statute, defendant cannot, for that reason,

14   withdraw defendant’s guilty plea, and defendant will remain bound to

15   fulfill all defendant’s obligations under this agreement.            Defendant

16   understands that no one –- not the prosecutor, defendant’s attorney,

17   or the Court –- can make a binding prediction or promise regarding

18   the sentence defendant will receive, except that it will be at or
19   above the statutory mandatory minimum.

20                              NO ADDITIONAL AGREEMENTS

21         31.   Defendant understands that, except as set forth herein,

22   there are no promises, understandings, or agreements between the USAO

23   and defendant or defendant’s attorney, and that no additional

24   promise, understanding, or agreement may be entered into unless in a

25   writing signed by all parties or on the record in court.

26

27

28

                                           19
Case 2:21-cr-00036-JFW Document 22 Filed 09/01/21 Page 20 of 22 Page ID #:166




                                                     09/01/21
Case 2:21-cr-00036-JFW Document 22 Filed 09/01/21 Page 21 of 22 Page ID #:167
Case 2:21-cr-00036-JFW Document 22 Filed 09/01/21 Page 22 of 22 Page ID #:168
